Citation Nr: 0701838	
Decision Date: 01/23/07    Archive Date: 01/31/07	

DOCKET NO.  04-39 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
postoperative left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from 1992 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied an evaluation in excess of 
20 percent for his left knee disability.  The Board will 
decide the issue of an increased evaluation of the veteran's 
left knee during the pendency of the appeal, except that the 
Board must remand for VCAA compliance the veteran's 
associated, but not inextricably intertwined, claim for a 
temporary total rating for convalescence following left knee 
arthroscopic surgery to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been obtained.

2.  At all times during the pendency of this appeal, the 
veteran's left knee disability is shown to have exhibited not 
more than moderate instability, but an additional 10 percent 
evaluation is warranted based upon consistent clinical 
findings of significant arthritis with pain on use and motion 
of the knee.


CONCLUSION OF LAW

In addition to the existing 20 percent evaluation for left 
knee instability, the criteria for a separate 10 percent 
evaluation for left knee arthritis with pain on motion have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5256, 5257, 5260, 5261, 5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in April 2003, 
prior to the issuance of the rating decision now on appeal 
from July 2003.  This notification informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he forward any relevant evidence in 
his possession.  During the pendency of this appeal, all 
known records of the veteran's treatment with VA and private 
health care providers have been collected for review.  The 
veteran has been provided VA examinations which are adequate 
for rating purposes.  The veteran does not contend nor does 
the evidence on file suggest there remains any outstanding 
evidence which is relevant to the claim, and which has not 
been collected for review.  With respect to the portion of 
the decision now being issued, the Board finds that VCAA is 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The 1945 VA's Schedule for Rating Disabilities (Schedule) 
will be used for evaluating the degree of disability in 
claims for disability compensation.  The provisions of the 
Schedule represent the average impairment in earning capacity 
in civil occupations resulting from those disabilities, as 
far as can be determined.  Separate diagnostic codes identify 
the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which evaluation shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, of a system or organ of the 
body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Regarding the joints, factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to consideration of more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
bending and weight bearing.  38 C.F.R. § 4.45.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective innervation 
or pathology, or may be due to pain supported by adequate 
pathology.  38 C.F.R. § 4.40.

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of higher evaluations based upon 
functional loss due to pain on use, or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Ankylosis (complete bony fixation) of the knee with flexion 
between 10 degrees and 20 degrees warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Recurrent subluxation or lateral instability of the knee 
which is severe warrants a 30 percent evaluation, which is 
moderate warrants a 20 percent evaluation, and which is 
slight warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257,

Limitation of flexion of the leg to 15 degrees warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Limitation of extension of the knee to 30 degrees 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Malunion of the tibia and fibula with marked knee disability 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

Full range of motion for the knee is from 0 degrees full 
extension, to 140 degrees full flexion.  38 C.F.R. § 4.71a, 
Plate II.

Analysis:  Historically, the veteran is shown to have injured 
the left knee during basic training and was provided anterior 
cruciate ligament (ACL) surgery.  Six months later he 
reinjured the knee and had a second operative procedure with 
a tendon graft from the right knee.  Following his separation 
from service, the veteran was granted service connection for 
a postoperative left knee with a 10 percent evaluation.  In 
December 1997, the Board granted the veteran an increased 
evaluation to 20 percent, reflective of moderate left knee 
instability, and the RO subsequently made this allowance 
effective to the date of the veteran's separation from 
service.  

The veteran filed his current claim for increase, giving rise 
to the current appeal, in August 2002.  In May 2003, he was 
provided a VA examination.  The veteran reported having pain 
every day with instability and locking.  Examination of the 
knee revealed surgical scars and there was tenderness along 
the lateral knee joint and also on the medial aspect of the 
knee.  Motion was 0 to 135 degrees with some discomfort.  
McMurray's testing for ligamentous laxity was positive, with 
pain in the knee joint.  X-ray studies revealed evidence of 
earlier ACL repair.

A February 2005 left knee MRI revealed status-post ACL 
ligament repair, with evidence for a virtually complete tear 
of the graft.  Two intra-articular bodies were present in the 
knee joint, one posteriorly at the root of the medial 
meniscus, and the other anteromedially adjacent to the 
femoral condyle.  There was fluid collection which was 
thought to be an adventitial bursa.  There was mild to 
moderate patellofemoral arthritis, and moderate to severe 
medial femorotibial arthritis.  The summary was that the left 
knee had a medial meniscal tear, intra-articular bodies and 
arthritis.

In October 2005, the veteran was provided a VA examination in 
which little disability was demonstrated.  There was 0-140 
degrees of painless motion, without weakness, fatigability, 
edema, swelling, but some amount of instability.  Gait was 
normal with no abnormal shoe wear noted. The impression was 
ACL reconstruction of the left knee with chronic pain and 
mild to moderate arthritis.

In November 2005, the veteran submitted evidence indicating 
he would undergo another arthroscopic surgery for his left 
knee by a private physician later that month.

At the time of a video conference hearing before the 
undersigned in May 2006, the veteran submitted the private 
surgical report for a left knee arthroscopy performed in 
November 2005 (with waiver of initial RO consideration).  
That report indicated he was provided a partial medial 
meniscectomy, medial and patellofemoral chondroplasty, and 
removal of a loose body in the medial gutter.  The report 
indicated that a couple of loose fragments were removed from 
the knee as was excess fluid.  Another record associated with 
this procedure indicated that physician had discussed a total 
knee replacement as an option for the future, but that the 35 
year old veteran should not have to face this option for many 
years.

The veteran is in receipt of a longstanding 20 percent 
evaluation for his postoperative left knee which has been 
awarded based upon findings of moderate instability in 
accordance with Diagnostic Code 5257.  It is clear from a 
review of the competent clinical evidence on file that more 
than moderate instability has not been demonstrated at any 
time during the pendency of the appeal.  Additionally, the 
veteran's knee is certainly not shown to be affected by 
ankylosis, or complete bony fixation in a favorable angle in 
full extension or in slight flexion between 0 and 10 percent 
for the next higher 30 percent evaluation in accordance with 
Diagnostic Code 5256.  At no time during the pendency of the 
appeal has range of motion testing revealed the veteran's 
left knee flexion to be limited to 15 degrees or extension 
limited to 20 degrees sufficient for the next higher 
30 percent evaluation under Diagnostic Codes 5260 and 5261, 
respectively.  There is certainly no evidence showing 
malunion of the tibia and fibula with marked knee disability 
sufficient for the next higher 30 percent evaluation under 
Diagnostic Code 5262.

However, the veteran has consistently complained of pain on 
use of the knee which is exacerbated by use and by the 
requirements of daily living.  Prior to his most recent 
surgical intervention, an MRI study clearly revealed a medial 
meniscal tear and multiple foreign bodies in the knee joint 
with mild to moderate patellofemoral arthritis, and moderate 
to severe medial femorotibial arthritis.  

Based upon these clear findings of significant arthritis in 
the joint, and consistent findings of pain on use, the Board 
finds that an additional 10 percent evaluation is warranted 
in accordance with 38 C.F.R. § 4.59 (2005), which provides 
for a compensable evaluation with arthritis of a major joint 
resulting in consistent pain on motion, the diagnostic codes 
applicable to evaluating arthritis, and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  That is, the veteran's longstanding 
20 percent evaluation for moderate instability remains in 
effect, and the Board is granting a separate 10 percent 
compensable evaluation for significant arthritis of the left 
knee joint with pain on use and flare-ups.  No higher 
evaluation is warranted based on careful review of the 
evidence on file in comparison with the potentially 
applicable diagnostic codes as discussed above.




ORDER

An evaluation in excess of 20 percent for left knee 
instability is denied, but entitlement to an additional 
10 percent evaluation for painful motion of the left knee 
(major) joint affected by arthritis is granted.  


REMAND

During the pendency of this appeal for an increased 
evaluation for the veteran's left knee, in November 2005, the 
veteran requested an allowance of a temporary total 
evaluation for convalescence following surgery in accordance 
with 38 C.F.R. § 4.30.  Although the RO had provided the 
veteran with VCAA notice with respect to the veteran's claim 
for increase, the RO provided no additional VCAA notice with 
respect to temporary total evaluations for convalescence 
following surgery.  Instead, the RO denied a temporary total 
rating pointing out that the veteran had not submitted a copy 
of the surgical report, rather than requesting the evidence 
necessary to substantiate the veteran's claim prior to 
denying the benefits sought.  The actual surgical report was 
later submitted at the time of the veteran's hearing before 
the undersigned, along with a waiver of initial RO 
consideration.  At present, the Board is unable to make an 
allowance based solely upon the operative report itself, 
because that report does not itself show whether the veteran 
meets the criteria for an award of a temporary total 
evaluation in accordance with the governing regulation.

38 C.F.R. § 4.30 provides that a total disability rating 
(100 percent) will be assigned without regard to other 
provisions of the Schedule, for a period of one or more 
months, when it is established that (1) surgery necessitated 
at least one month of convalescence, (2) surgery resulted in 
severe postoperative residuals such as incompletely healed 
surgical wounds, the necessity for house confinement or 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited), or (3) there was immobilization by a 
cast, without surgery, of one major joint or more.  The 
operative report in this case does not indicate whether or 
not the veteran's surgery in November 2005 met any of the 
listed criteria for an award of one or more months of a 
temporary total rating in accordance with 38 C.F.R. § 4.30.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
with a notification which again informs 
him essentially of the provisions of 
38 C.F.R. § 4.30.  The veteran should be 
invited to submit any objective evidence 
he may have which shows that he meets any 
of the criteria for payment of a 
temporary total evaluation.  In this 
case, it would seem that the best 
evidence would be objective evidence 
showing that the veteran was unable to 
return to work or was confined to his 
home, or that the left knee remained in a 
cast or that the surgery necessitated the 
continued use of a wheelchair or crutches 
(regular weight-bearing prohibited), for 
a period of at (least) 30 days, or 
longer.  The veteran should be given a 
reasonable time to respond, and if he 
requires assistance in collecting any 
records, the RO should offer to assist 
him consistent with VCAA.

2.  After completing the above 
development the RO should again address 
the remaining issue of entitlement to a 
temporary total evaluation following left 
knee surgery completed on November 7, 
2005.  If the decision is not to the 
veteran and representative's 
satisfaction, they must be provided with 
a Supplemental Statement of the Case and 
offered an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until he is further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


